Title: From John Adams to Robert Morris, 21 May 1783
From: Adams, John
To: Morris, Robert


Sir
Paris May 21. 1783

I am, just now, honoured with yours of the 19. of January, by the Way of London. We have not yet had the Happiness to receive, as We should be disposed to do with open Arms our Excellent old Friend Jefferson, and begin to fear that the News of Peace, has determined him, not to come.
I thank you, Sir, for your polite Congratulations. When the Tide turned it flowed with Rapidity and carried the Vessell as I hope into a Safe Harbour.
As to the Loan in Holland, I have never troubled you or any one else in America with Details of the Vexations of various Kinds which I met with in the Negotiation of it.— indeed I never thought it prudent nor Safe to do it. if I had told the whole Truth it could have done no good, and it might have done infinite Mischief.— in general, it is now Sufficient to Say, that private Interests, party Spirit, Factions Cabals, and slanders, have obstructed, perplexed, and tortured our Loan in Holland as well as all our other Affairs foreign and domestic.— But As there has been a greater Variety of clashing Interests, English French, Stathouderian, Republican, and American, mixing in the Affair of our Loan in Holland, it has been more puzzled than any Thing else.— if, in the Bitterness of my Soul, I had described, the Fermentation and mentioned Names and drawn Characters, I might have transmitted a curious Tale, but it would have only served to influence old Animosities and excite new ones.
A great many Things are Said to me, on purpose that they may be represented to you or to Congress. Some of These I believe to be false more of them I suspect, and Some that are true would do no good. I think it necessary therefore to employ a little Discretion in such Cases.—
Messrs Willinks & Co will write you from Time to Time as they tell me, they have done the State of the Loan.— Mr Grand wants all the Money: but they wait your orders.— The Loan has been and will be damped by transmiting the Money to France, but your Necessities were so urgent that you could not avoid it.—
In my opinion, if you had a Minister at st James’s and he were authorized to borrow Money Generally in England or elsewhere, it would Serve you greatly by causing an Emulation even in Holland, besides the Money you would procure in London, which would not be a trifling Sum.
I wish I were in Congress, that I might assist you in perswading our Countrymen to pay Taxes and build ships.
With great Esteem and Respect, I have the / Honour to be, Sir your most obedient / and most humble Servant
